Citation Nr: 0736317	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-25 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected residuals of a lumbar 
spine injury with degenerative changes and degenerative disc 
disease.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected residuals of a left knee 
injury, status post arthroscopy, with history of 
chondromalacia.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an old ununited 
tip fracture of the neck (neck disability).  

4.  Entitlement to service connection for claimed chronic 
sinusitis/allergic rhinitis.  





REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to May 
1959 and from February 1960 to February 1964.  

The instant appeal as to the neck claim arose from a November 
2004 rating decision of the RO in St. Petersburg, Florida, 
which denied a petition to reopen the claim of service 
connection for an old, ununited tip fracture of the neck.  

The initial rating claims arose from an August 2005 rating 
decision which reopened the claims and granted service 
connection for residuals of lumbar spine and left knee 
injuries, and assigned 20 percent and 10 percent initial 
ratings, respectively.  

The claim of service connection for chronic 
sinusitis/allergic rhinitis arises from an April 2006 RO 
rating decision.  

In August 2006, the case was remanded in order to afford the 
veteran an opportunity to testify at a hearing before the 
Board.  

In August 2007, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
At that time, additional evidence was submitted and 
accompanied by a waiver of RO consideration.  This evidence 
will be addressed when reviewing the veteran's claims.  

The now reopened claim of service connection for a neck 
disability, and the claims for initial higher evaluations for 
the service-connected lumbar spine and left knee disabilities 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  During the August 2007 hearing before the Board, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew on the record his Substantive Appeal 
concerning the issue of service connection for chronic 
sinusitis/allergic rhinitis.  

2.  In an October 1976 rating decision, the RO denied the 
veteran's claim of service connection for a neck disability; 
the RO notified the veteran of its decision and of his 
appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final.  

3.  The evidence added to the record since the October 1976 
rating decision is neither cumulative nor redundant and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim for service connection.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
issue of service connection for chronic sinusitis/allergic 
rhinitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  Subsequent to the final October 1976 rating decision, new 
and material evidence has been received to reopen the claim 
of service connection for a neck condition.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for chronic 
sinusitis/allergic rhinitis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the veteran withdrew on the record at the August 2007 
hearing his Substantive Appeal concerning the claim of 
service connection for chronic sinusitis/allergic rhinitis.  
38 C.F.R. § 20.204(a)-(b).  

Thus, there remains no allegations of errors of fact or law 
for appellate consideration regarding said claim.  Thus, the 
Board does not have jurisdiction to review this appeal, and 
it is dismissed without prejudice.  


II.  VCAA.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation, but finds that, to 
the extent that the action hereinbelow is favorable to the 
veteran, no discussion of VCAA at this point is required.  



II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the veteran contends that his claim of entitlement to 
service connection for a neck condition should be reopened.  

The evidence associated with the claims folder since the 
October 1976 RO decision includes numerous private medical 
records, VA examination reports, the veteran's testimony 
before the Board and other statements of the veteran, his 
family and associates, and his representative in support of 
the claim.  

Of particular significance are the medical records indicating 
that the veteran's current cervical spine degenerative 
disease represents an outcome of injuries that the veteran 
sustained in a motor vehicle accident in 1956 while the 
veteran was on active duty.  

The Board also notes that, since that time, the veteran has 
been service connected for a lumbar spine disability and a 
left knee disability in connection with that motor vehicle 
accident.  The veteran also testified and submitted lay 
statements of family and friends regarding his long history 
of neck pain since service.  

The Board finds that this new evidence, when considered by 
itself, relates to unestablished facts necessary to 
substantiate the veteran's claim.  This evidence clearly is 
no cumulative or redundant of the evidence of record at the 
time of the October 1976 RO decision denying service 
connection for the veteran's neck condition and, when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a neck disability is reopened.  



ORDER

The appeal of the issue of service connection for chronic 
sinusitis/allergic rhinitis is dismissed.  

As new and material evidence has been received to reopen the 
claim of service connection for old ununited tip fracture of 
the neck, the appeal to this extent  is granted subject to 
further action as discussed hereinbelow.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's neck, low back, and left knee claims must 
be remanded for further action.  

First, the Board notes that, in testimony before the Board, 
the veteran and his wife  set forth arguments indicating that 
his service-connected low back and left knee disabilities are 
worse than it was at the time of his most recent VA 
examination.  

In this regard, the Board notes that the veteran was afforded 
a VA examination in connection with his increased rating 
claims, in June 2007.  The examiner noted that the veteran 
declined to do range of motion testing for his back due to 
potential pain.  

The examiner then recorded personal observations of the 
veteran during the examination and stated these in the record 
as range of motion findings.  The veteran disputes these and 
other findings in the examiner's report and has submitted 
statements and lay statements from family and associates 
tending to support his contentions.  

In addition, in testimony before the Board, the veteran 
reported having constant pain in his low back with radiation 
of pain and numbness to both lower extremities.  He reported 
multiple surgeries on his back and neck due to an old in-
service motor vehicle accident.  

The veteran indicated that he got spasms in his back and had 
been treated with epidural injections since 1995 or 1996.  
The veteran and his wife reported that the he was essentially 
confined to a chair for 8-12 hours per day and could not walk 
for any length of time or drive.  

The veteran and his wife in this regard noted that he needed 
assistance in standing and sitting.  The Board also notes 
that the veteran had been prescribed 3-4 hour of bed rest per 
day in connection with his disability.  And the veteran 
reported that he has not worked since approximately 1999 due 
to his back disability.  

With respect to the veteran's left knee, the veteran 
indicated that he suffered not only pain and limited motion 
in his knee but also instability.  He indicated that surgery 
for this knee helped some, but it still gave out and caused 
falls due to instability approximately once a month.  The 
veteran reported wearing a knee brace.  

Based on the foregoing, the Board finds that the veteran 
should be afforded new VA examinations in connection with his 
increased rating claims.  Due to the potential conflict with 
the prior examining VA physician, the veteran should be 
afforded an examination with a physician other than the 
physician that examined the veteran in June 2007.  

The RO should also contact the veteran and determine a 
location for the examination that would be in close proximity 
to the veteran's current residence, to include the Biloxi or 
Pensacola VA Medical Centers.  

In this case, the Board concludes that this matter must be 
remanded for the veteran to undergo contemporaneous and 
thorough VA examinations.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Regarding the veteran's neck claim, the Board notes that the 
veteran has submitted medical records indicating that the 
veteran's current cervical spine degenerative disease 
represented an outcome of injuries that the veteran sustained 
in a motor vehicle accident in 1956 while the veteran was on 
active duty.  

The Board also notes that, since this claim was denied in 
October 1976, the veteran has been service connected for a 
lumbar spine disability and a left knee disability in 
connection with the in-service motor vehicle accident.  The 
veteran also testified and submitted lay statements of family 
and friends regarding his long history of neck pain since 
service, to include pain radiating to his upper extremities.  

Based on the foregoing, the veteran should be afforded a VA 
examination to determine whether the veteran's has a neck 
disability that is related to or had its onset during 
service.  Specifically, the examiner should comment on 
whether the veteran's current condition is related to his in-
service motor vehicle accident.  Pursuant to the VCAA, such 
an examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claims, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his neck, low back, and left knee 
conditions.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected low back disability.  

Due to the potential conflict with the 
previous examining VA physician, the 
veteran should be afforded an examination 
with a physician other than the physician 
that examined the veteran in June 2007.  
The RO should also contact the veteran 
and determine a location for the 
examination, that would be in close 
proximity to the veteran's current 
residence, to include the Biloxi or 
Pensacola VA Medical Centers.   

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should so state.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an appropriate 
VA examination in order to determine the 
nature, extent and severity of the 
service-connected left knee condition.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.   All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should be reported in detail.  

The examiner should also indicate whether 
the veteran's knee condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.  In 
addition, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination.  

Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his knees 
(to include with use or upon activity) as 
a result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both flexion 
and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA 
examination in order to determine the 
nature and likely etiology of the 
claimed neck condition.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  

The report of examination should 
contain a detailed account of all 
manifestations of any neck condition 
found to be present, to include any 
related neurological conditions 
associated with such disability.  If 
the examiner diagnoses the veteran as 
having a neck condition, the examiner 
should offer an opinion as to whether 
it is at least as likely as not that 
any related disability was caused by or 
had its onset during service, to 
include as due to the 1956 in-service 
motor vehicle accident.  

Specifically, the examiner is asked to 
comment on the August 2007 and July 
2006 reports of the veteran's private 
physician indicating that his current 
neck disability was related to his in-
service motor vehicle accident.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached, in a legible 
report.  

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review 
the veteran's claims in light of all 
relevant evidence and governing legal 
authority and precedent.  In the event 
any decision remains adverse to him, 
the veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


